Case: 14-10299    Date Filed: 10/03/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 14-10299
                          Non-Argument Calendar
                        ________________________

                   D. C. Docket No. 1:13-cv-03176-RWS

KRYSTAL LUCADO,

                                                                Plaintiff-Appellant,

                                   versus

HUGH D. COHERD,
PATRICIA KOMAREK COHERD,

                                                          Defendants-Appellees,

JOHN DOES 1-3,

                                                                       Defendants.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (October 3, 2014)

Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 14-10299      Date Filed: 10/03/2014      Page: 2 of 4


       Krystal Lucado appeals the district court’s dismissal of her claim for lack of

subject matter jurisdiction. The district court relied on the domestic relations

exemption, concluding that it “should abstain from deciding issues that may

interfere with the decisions of the state court which is better positioned” to decide

“core” matters regarding support obligations of Hugh Coherd. We conclude that

Lucado’s action is a tort claim that does not require delving “into the parties’

domestic affairs” to resolve, so the district court should have retained jurisdiction.

       Lucado brings this action alleging that Hugh Coherd unlawfully transferred

assets to his current wife, Patricia Coherd, to avoid paying support obligations.

Lucado obtained a Writ of Fieri Facias totaling $411,323.11 pursuant to a 2006

judgment entered in Fulton County Superior Court. Since 2006, Hugh Coherd has

failed to pay the support sums, and the superior court has entered subsequent orders

on contempt.

       This Court reviews the district court’s ruling on motion to dismiss de novo.

S.E.C. v. Mut. Benefits Corp., 408 F.3d 737, 741 (11th Cir. 2005). The issue on

appeal is the district court’s application of the domestic relations exemption from

diversity jurisdiction.1 “Diversity jurisdiction under 28 U.S.C. § 1332 is subject to

a judicially created exemption for domestic relations and probate cases.” Rash v.

       1
           We posed a question about diversity of the parties to Lucado pursuant to Mallory &
Evans Contractors & Engineers, LLC v. Tuskeegee University, 663 F.3d 1304, 1304-05 (11th Cir.
2011). With leave of this Court, Lucado filed an amended complaint in which she pleads that she
is a citizen of Maryland and the Coherds are citizens of Georgia. The parties are diverse.
                                               2
               Case: 14-10299     Date Filed: 10/03/2014    Page: 3 of 4


Rash, 173 F.3d 1376, 1380 (11th Cir. 1999). The exemption applies to “cases

involving divorce and alimony, child custody, visitations rights, establishment of

paternity, child support, and enforcement of separation or divorce decrees still

subject to state court modification.” Carver v. Carver, 954 F.2d 1573, 1578 (11th

Cir. 1992) (internal quotations omitted). “But the exception is narrowly confined; it

is not an absolute rule . . . . The court should abstain only when hearing the claim

would require the court to delve into the parties’ domestic affairs.” Rash, 173 F.3d

at 1380.

      The claims at hand require the factfinder to determine if Hugh Coherd

transferred assets to Patricia Coherd for the purpose of defrauding Lucado.

O.C.G.A. § 18-2-74. The judgment in this case happens to come from a dispute

regarding child support, but “[p]rimarily, this case is a dispute over assets . . . and

only secondarily of domestic differences.” Rash, 173 F.3d at 1380.

      The Coherds argue, and the district court recognized, that child support sums

are subject to adjustment by the state court. In fact, as recently as 2012, the

superior court entered an interim order on contempt. But these ongoing state

proceedings relate to Hugh Coherd’s failure to pay his child support and the

prospect of his incarceration if he does not pay arrearages. This action “stripped of

its verbiage” is about locating viable assets. Jagiella v. Jagiella, 647 F.2d 561, 565

(5th Cir. Unit B 1981) (quoting Bacon v. Bacon, 365 F. Supp. 1019, 1020 (D. Or.


                                            3
               Case: 14-10299     Date Filed: 10/03/2014   Page: 4 of 4


1973)). Lucado holds a liquidated judgment upon which she may collect, and when

the arrearages in question may be calculated solely from the records of a court

clerk, a district court should exercise diversity jurisdiction. Id. at 564 (“Since the

arrearages here in question were calculable solely from the records of the Clerk of

the Florida Circuit Court and involved no litigation of questions regarding the

parties’ marital relationship, we conclude that the district court properly exercised

jurisdiction.”).

       We acknowledge the district court’s reluctance to retain jurisdiction over the

case given the divorce proceedings’ “very tortured past,” but we must reverse given

the discrete issue separate from the domestic dispute. See Ankenbrandt v. Richards,

504 U.S. 689, 112 S. Ct. 2206, 2215 (1992) (“By concluding, as we do, that the

domestic relations exception encompasses only cases involving the issuance of a

divorce, alimony, or child custody decree, we necessarily find that the Court of

Appeals erred by affirming the District Court’s invocation of this exception.”).

       REVERSED AND REMANDED.




                                           4